ACCEPTED
                                                                                  05-15-01506-CR
                                                                       FIFTH COURT OF APPEALS
                                                                                  DALLAS, TEXAS
                                                                           12/10/2015 12:40:36 PM
                          05-15-01506-CR                                               LISA MATZ
                                                                                           CLERK

Appellate Docket No:      05-15-[Not Assigned Yet]-CR

Appellate Case Style: Cory Devoyse Finn v. The State of Texas  FILED IN
                                                        5th COURT OF APPEALS
                                                            DALLAS, TEXAS
          FIFTH DISTRICT COURT OF             APPEALS 12/10/2015 12:40:36 PM
      CRIMINAL APPEAL – DOCKETING             STATEMENT       LISA MATZ
                                                                Clerk
PARTIES (TRAP 32.2(a)):

Appellant: Cory Devoyse Finn
Attorneys: Michael R. Casillas, Attorney at Law – SBN 3967500

Addresses: 351 S. Riverfront Blvd.,
           Dallas, TX 75207

Telephone number: 214.748.5200

Facsimile number: 214.748.5202

e-mail address: michael@londlawdfw.com

Appellee: The State of Texas

Attorney: The Hon. District Attorney Susan Hawk – SBN 00794284
Address: 133 N. Riverfront Blvd., LB-19
           Dallas, TX 75207
Telephone number: 214.653.3600
Facsimile number: 214.653.3642
e-mail address: susan.hawk@dallascounty.org
                DCDAAppeals@dallascounty.org


PERFECTION OF APPEAL (TRAP 32.2(b),(d),(f)-(k)):

Date sentence imposed or suspended in open court or appealable order
signed: November 4, 2015

Date Notice of Appeal filed: December 3, 2015

If mailed, Date mailed:
Attach file-stamped copy of Notice of Appeal

ACTIONS EXTENDING TIME TO PERFECT APPEAL (TRAP
32.2(e)):

Motion for new trial: Yes
Motion in arrest of judgment: No
Other (specify): N/A

TRIAL AND APPEAL (TRAP 32.2(f)-(k)):

Offense originally charged: Failure To Stop And Render Aid
Date of original offense: July 23, 2014
Defendant’s Plea: Not Guilty
If guilty or nolo contendere, was plea result of negotitated plea bargain
agreement? N/A

Was trial jury or nonjury? Jury
Punishment assessed: 18 year prison sentence

Is the appeal from a pretrial order: No

Does the appeal involve the validity of a statute, rule, or ordinance? No

TRIAL COURT AND RECORD (TRAP 32.2(c),(l),(m)):

Trial Court: Criminal District Court Number 1 Dallas County, Texas

Judge below: The Hon. Robert Burns

Address for court from which appeal is taken:

Criminal District Court Number 1
Judge Robert Burns
Frank Crowley Courts Building
133 N. Riverfront Blvd., 6th Floor
Dallas, TX 75207

Cause Number below: F14-57024-H
Court Clerk :
                Tierra Jones
                Telephone Number: 214.653.5900
                Facsimile number: 214.653.5778

Address: Criminal District Court 1
         Frank Crowley Courts Building, 6 th Floor
         133 N. Riverfront Blvd.
         Dallas, TX 75207

Fee paid: No
Arrangements made to pay fee: Yes

Court Reporter or Court Recorder: Official Court Reporter Crystal Jones

Telephone Number: 214.653.5903
Facsimile Number: 214.653.5778

Address: Criminal District Court Number 1
         Frank Crowley Courts Building, 6 th Floor
         133 N. Riverfront Blvd.
         Dallas, TX 75207

Court Reporter or Court Recorder: Deputy Court Reporter Melissa Maxwell

Telephone Number: 817.229.4781
e-mail address: melissamaxwell@verizon.net

Address: P.O. Box 2071
         Keller, TX 76244

Court Reporter or Court Recorder: Deputy Court Reporter Estrella Pineda

Telephone Number: unknown
e-mail address: unknown

Address: P.O. Box 450092
         Garland, TX 75045
Reporter’s Record/Recorder’s Record
Electronically recorded: Yes
Date of hearings: October 2, 2014; November 7, 2014; June 2, 2015;
                   November 2, 2015; November 3, 2015;
                   November 4, 2015

Date requested: December 3, 2015

INDIGENCY OF PARTY (TRAP 32.1(k)):

Yes

OTHER INFORMATION (TRAP 32.2(m)):


N/A


I CERTIFY TO THE BEST OF MY KNOWLEDGE, ALL OF THE
ABOVE INFORMATION IS TRUE AND CORRECT:


/s/Michael R. Casillas                                December 10, 2015
Attorney At Law                                       Date

Representing: Appellant Cory Devoyse Finn

                    CERTIFICATE OF SERVICE

I hereby certify that true and correct copies of the foregoing Docketing
Statement were served on counsel for the opponent, the State of Texas, by
serving said copies either electronically or on paper to the Office of Criminal
District Attorney of Dallas County, Texas, 133 N. Riverfront Blvd., LB-19,
Dallas, Texas 75207 or via e-mail to DCDAAppeals@dallascounty.org or to
lori.ordiway@dallascounty.org no later than December 31, 2015.


                                 /s/Michael R. Casillas
                                 Michael R. Casillas